DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 21, 2022 was received. Claims 1, 4-6, 15 and 31 were amended and claim 33 was newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 21, 2022.

Claim Rejections - 35 USC § 112
The rejections of claims 4-6 and 15 as indefinite under 35 USC 112(b) are withdrawn in view of the amendments to claims 4 and 15 and the below Examiner’s amendment of claim 6. 

Claim Rejections - 35 USC § 102 and 103
The rejections of claims 1-3, 7, 10, 13 and 15 under 35 USC 102(a)(2) as anticipated by Yamabuchi et al. (US 2019/0368028), claim 17 under 35 USC 103 as unpatentable over Yamabuchi et al., and claims 4-6 under 35 USC 103 as unpatentable over Yamabuchi et al. in view of Zhou et al. (US 2019/0093216) are withdrawn because Applicant significantly amended independent claim 1 to recite that the thinning portion is between the edge and the protrusion having the same length as the protrusion and first and second ends opposite to each other being aligned with those of the protrusion. These limitations are supported for example by the instant figure 4B.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao on August 24, 2022.
The application has been amended as follows: 
Cancel claim 2
In claim 4, change the dependency from claim 2 to claim 1
In claim 6, change the dependency from claim 2 to claim 1
In claim 5, last line, delete “or is different from the shape of the protrusion”
In claim 6, last line, delete “greater than or” 
In claim 6, last line, delete “1.0” and replace with “0.9”
Add a new claim 34, which reads “The mask according to claim 4, wherein a shape of the recessed portion is different from a shape of the protrusion.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement of groups II, III, IV and V, as set forth in the Office action mailed on November 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II through V is withdrawn.  Claims 20, 22-23, 25-28, 29 and 31, directed to mask devices or methods are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1, 4-7, 10, 13, 15, 17, 20, 22-23, 25-26, 28-29, 31 and 33-34 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 31 are drawn to a mask or method of making as mask which includes an opening region and a shielding region having a protrusion and a main part, the protrusion protruding towards the opening and the main part having an edge on the opposite side of the protrusion, the edge and the protrusion extending in the same direction, where the shielding part includes a thinning portion having a recessed portion with a thickness lower than the rest of the shielding part, the recessed portion being between the edge and the protrusion and extending in the same direction as both, the length in the extending direction of the recessed portion being the same as that of the protrusion where two opposing ends of the recessed portion are aligned with two opposing ends of the protrusion in that same extension direction. 
The closest prior art, Yamabuchi et al., Zhou et al., Xu (US 2019/0203336), Mu, (US 2018/0155818), Wei Wang (US 2019/0242012) and Mengfan Wang (US 2019/0276927) teach similar masks having protrusions, some of which include recessed portions either on or overlapping with the protrusion, but none of them teach or suggest solely positioning the recessed portion between the protrusion and the opposing edge where the recessed portion has the same length as the protrusion and ends which align with the same two opposing ends of the protrusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
8/25/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717